Citation Nr: 0014081	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the back.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for blindness of both 
eyes.

6.  Entitlement to an increased rating for varicose veins of 
the left leg, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.

8.  Entitlement to an effective date, prior to January 20, 
1998 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to an effective date, prior to January 20, 
1998 for a grant of service connection for residuals of cold 
injury of the feet.

10.  Entitlement to an effective date, prior to January 20, 
1998 for a grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.


This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  The Board 
in October 1997 remanded the issue of an increased rating for 
varicose veins of the left leg for further development.  This 
issue has been returned to the Board for appellate 
consideration along with the other issues now on appeal.

At the Board hearing in October 1999 it was noted that other 
issues that may be ripe for appellate review were not 
discussed (T 2).  Although these issues were not specified, 
the Board has determined from a review of the record that 
those issues are entitlement to service connection for 
hearing loss and entitlement to service connection for 
blindness of both eyes.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for degenerative joint disease of the back is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The Board in September 1981 denied service connection for 
varicose veins of the right leg and a stomach disorder 
including peptic ulcer.

2.  The RO in September 1982 declined to reopen the claim of 
service connection for a stomach disorder including peptic 
ulcer.

3.  The RO in December 1993 declined to reopen the claim of 
service connection for varicose veins of the right leg.  

4.  Evidence received since the final unappealed September 
1982 rating decision is essentially cumulative or redundant, 
does not bear directly and substantially upon the specific 
matter under consideration, and need not be considered to 
fairly decide the merits of the veteran's claim of service 
connection for peptic ulcer.


5.  Evidence received since the final unappealed December 
1993 rating decision is not essentially cumulative or 
redundant, does bear directly and substantially upon the 
specific matter under consideration, and must be considered 
to fairly decide the merits of the veteran's claim of service 
connection for varicose veins of the right leg.

6.  The claim of entitlement to service connection for 
varicose veins of the right leg is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

7.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

8.  The claim of entitlement to service connection for 
blindness of both eyes is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

9.  Varicose veins of the left leg are below the knee, 
manifested by pain and aching but no evidence of ulceration 
or edema; there is no more than moderate disability currently 
shown.  

10.  Hemorrhoids are manifested by persistent bleeding and 
secondary anemia at this time.

11.  Varicose veins of the left leg and hemorrhoids have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


12.  The veteran did not respond to an RO letter in 1964 
requesting evidence for service connected disability that was 
issued in response to his correspondence to the President 
wherein he mentioned several disorders including frozen feet 
as having been incurred in service.

13.  The Board in September 1981 denied entitlement to 
service connection for athlete's foot; the veteran did not 
respond to an RO letter in February 1992 that advised him of 
the need for new and material evidence to reopen the claim 
for service connection.  

14.  Correspondence from the veteran in 1995 to a Member of 
Congress did not mention current medical evidence linking 
athletes foot to claimed cold injury in service or such 
evidence linking psychiatric disability including PTSD to 
service; VA notice to the representative of a need for new 
and material evidence was not responded to.  

15.  The veteran's correspondence to the RO received on 
January 20, 1998 was accepted as an application to reopen a 
claim of service connection for PTSD that had been denied 
previously by the RO in December 1983 and not appealed; PTSD 
was not shown until examination after the reopened claim was 
received.

16.  The veteran referred to residuals of cold injury of the 
feet in a letter received at the RO on January 20, 1998; the 
claim was continuously prosecuted and granted based upon VA 
examination in September 1998.

17.  The RO in October 1998 granted service connection for 
PTSD and residuals of cold injury of the feet; a 30 percent 
rating for PTSD and a 20 percent rating for each foot was 
assigned from the January 20, 1998 effective date for service 
connection.  

18.  The veteran's completed application for a TDIU was 
received at the RO in August 1998; the RO in November 1998 
granted TDIU effective on January 20, 1998.

19.  It is shown that the veteran's service-connected 
disabilities alone were of such severity to preclude all 
gainful employment from January 20, 1998.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1993 decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for varicose veins of the right leg is new 
and material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
varicose veins of the right leg is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  Evidence received since the September 1982 decision 
wherein the RO declined to reopen the claim of entitlement to 
service connection for peptic ulcer is not new and material, 
and the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103.

4.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107.

5.  Entitlement to service connection for blindness of both 
eyes is not well grounded.  38 U.S.C.A. § 5107.

6.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998; 38 C.F.R. § 4.104, 
Diagnostic Code 7120; 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997) (effective January 20, 1998).



7.  The criteria for an increased rating of 20 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107;  
 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.114, Diagnostic Code 
7336 (1999).

8.  The criteria for an effective date, prior to January 20, 
1998 for a grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.155, 3.400 (1999).

9.  The criteria for an effective date, prior to January 20, 
1998 for a grant of service connection for residuals of cold 
injury of the feet have not been met.  38 U.S.C.A. §§ 5107, 
5110; 38 C.F.R. §§ 3.155, 3.158, 3.400.

10.  The criteria for an effective date for a grant of a TDIU 
prior to January 20, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.151, 3.155, 3.160, 3.321, 3.340, 3.400(o), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
varicose veins of the right leg and 
peptic ulcer disease.

Factual background

The evidence which was of record prior to the September 1981 
decision wherein the Board denied entitlement to service 
connection for varicose veins of the right leg and a stomach 
disorder including peptic ulcer is reported in pertinent part 
below.





The veteran's service medical records show pertinently 
unremarkable medical examinations in November 1950 and July 
1952.  The September 1954 separation medical examination was 
notable for varicose veins of the left leg and a normal 
abdomen.

The veteran sought VA compensation for other disorders in 
1956 and 1960.  VA examination in May 1960 found varicose 
veins in both legs and was unremarkable regarding peptic 
ulcer.  The record shows that the RO in June 1960 denied 
service connection for varicose veins of the right leg.  The 
RO furnished written notice in June 1960 with a VA Form 21-
6782.  

The record of VA hospitalization in July 1962 and readmission 
from July to September 1962 is pertinently unremarkable.  In 
an August 1964 letter to the President the veteran mentioned 
varicose veins of the right leg, but nothing regarding peptic 
ulcer.  Varicose veins of the right leg were found on VA 
examination in May 1965 and the veteran did not submit 
evidence in response to an RO letter in July 1965.

The next pertinent communication in June 1975 was related to 
an increased rating matter.  VA medical records in early 1975 
noted by history peptic ulcer and varicose veins of both 
legs.  There was a reference to an ulcer being found on an 
upper gastrointestinal series two years previously.  The 
records noted gastrointestinal symptoms greatly dependent on 
nerves or emotional state.  An assessment reported was 
psychophysiologic gastrointestinal reaction secondary to 
anxiety.  

VA examination in 1976 found right leg varicose veins.  The 
examination was unremarkable for peptic ulcer.  VA records 
dated in early 1977 mention peptic disease.  

The veteran's letter in early 1979 mentioned ulcer and 
varicose veins.  VA records show hospitalization in early 
1979 for alcohol abuse.  Outpatient records in early 1980 
mention gastroenteritis and hiatal hernia, no evidence of 
current active ulcer but past evidence of duodenal deformity.  
Varicose veins of the right leg were reported on August 1980 
VA examination.  The veteran supplemented the record with RO 
hearing testimony in 1981. 

Based upon this record the Board in September 1981 denied 
service connection for right leg varicose veins, and a 
stomach disorder including peptic ulcer disease.  The Board 
found that varicose veins of the right leg and a stomach 
disorder were not manifested in service and that peptic ulcer 
disease was not shown within the first postservice year.  

Pertinent evidence received after the September 1981 Board 
decision included Baptist Hospital upper gastrointestinal 
series from April 1973.  The study was read as showing peptic 
disease of duodenal bulb with apparent active crater.  

Report of hospitalization at St. Vincent Infirmary in late 
1977 noted a long history of peptic ulcer but that the 
veteran had not been seen there since 1973.  Current upper 
gastrointestinal series was read as consistent with peptic 
ulcer disease.  He reported intermittent active peptic ulcer 
disease since 1954.  Impressions included past history of 
peptic ulcer disease with possible gastrointestinal bleeding.  

After review of this evidence the RO in August 1982 declined 
to reopen the claim of service connection for a stomach 
disorder.  The veteran was advised of this determination by 
letter dated in August 1982.  The veteran indicated by letter 
in August 1982 that the evidence was for the purpose of 
reopening a claim of entitlement to service connection for 
peptic ulcer.

VA medical records received showed in 1982 a diagnosis of 
peptic disease.  Thereafter the record was supplemented with 
other VA medical records dated in the late 1980's. 

In 1991 the veteran sought to reopen his claim for service 
connection for a stomach disorder and he was advised of the 
need to submit new and material evidence.  At this time VA 
examinations in 1992 and 1993 found right leg varicose veins.  
VA outpatient records in 1992 and 1993 collectively reported 
peptic ulcer and gastroesophageal reflux disease. 

In June 1993 the veteran claimed a worsening of his service-
connected disabilities and mentioned problems with the right 
leg.  The RO in December 1993 reviewed this evidence and 
declined to reopen the claim of entitlement to service 
connection for varicose veins of the right leg.  The veteran 
was provided notice of the determination in January 1994.  

Evidence thereafter showed right leg varicosities on VA 
examination in late 1995.  Contemporaneous VA medical reports 
through 1996 mention peptic ulcer and gastroesophageal reflux 
complaints.  The veteran's letter in late 1995 to an elected 
representative referred to ulcers.  The RO response also late 
in 1995 that was given to a service organization noted the 
need for new and material evidence.  Right leg varicose vein 
complaints were noted again in mid 1997.   

In January 1998 the veteran sought to reopen the claims for 
ulcer disease and right leg varicose veins.  He added a 
service comrade statement recalling that a physician told the 
veteran that both legs had "abnormal varicose vein below the 
knee area."  VA examination in early 1998 found right leg 
varicosities.  

At the RO hearing in 1998 the veteran recalled the medical 
treatment for gastrointestinal problems which had begun in 
service (T 24-28).  

At the travel Board hearing before the undersigned Member in 
October 1999 the veteran stated that he had varicose veins of 
both legs in service and that a VA physician noted the 
problems of more than 45 years (T 5-6).  Regarding peptic 
ulcer he recalled the first gastrointestinal problems in 
service and presence since service including diagnosed peptic 
ulcer disease (T 12).  A copy of the VA physician's letter 
dated in 1999 is of record.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).



The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Court determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  




Service connection may be granted for a disability resulting 
from personal injury or disease contracted or aggravated in 
the line of duty in the active military, naval or air 
service.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for peptic ulcer although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.


With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 



(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

New and Material Evidence

The veteran seeks to reopen his claims for service connection 
for varicose veins of the right leg and peptic ulcer that the 
RO denied most recently when it issued unappealed rating 
decisions in December 1993 and September 1982, respectively.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1993 RO decision is the last final disallowance 
on any basis for service connection varicose veins of the 
right leg and the 1982 RO decision is the last final 
disallowance on any basis for service connection for peptic 
ulcer.

Review of the RO's findings in each instance shows, in 
essence, that it found no competent medical evidence of the 
claimed disability in service or an applicable presumptive 
period.  

Regarding peptic ulcer, the Board finds the additional 
evidence is essentially cumulative.  Since 1982 there has 
been testimony and documentary evidence that essentially 
duplicates previously offered evidence.  It does not include 
relevant recollections not previously recalled in writing, 
testimony or medical records.  Recent testimony, in essence, 
duplicates earlier testimony. 

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claim.  The additional evidence is 
cumulative thereby failing the first test.  This evidence 
added to the record since the 1982 decision does not directly 
address this issue insofar as it duplicates previously 
reviewed evidence regarding the existence of peptic ulcer in 
service or within the first year after service.  

Thus, the Board finds the additional evidence is not new and 
material evidence as defined by the regulation, as it does 
not bears directly and substantially upon the issue at hand, 
being solely duplicative or cumulative.  It is not so 
significant that it must be considered in order to decide the 
merits of the claim fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has peptic 
ulcer linked to his active military service.  The additional 
evidence is not probative of this question and the Board must 
conclude that the veteran has not submitted "new" and 
"material" evidence to reopen this claim of service 
connection.  Thus, the claim should not be reopened.  The 
first element of the Elkins test not having been satisfied, 
the Board's analysis of this issue may end at this point.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


However, in the case at hand, the Board finds that new and 
material evidence has been submitted to warrant reopening the 
veteran's claim for service connection for varicose veins of 
the right leg.  The additional evidence includes relevant 
recollections of a service comrade, which are not otherwise 
shown in contemporaneous records and changes the specified 
basis of the 1993 denial.  There is also the veteran's 
recollection of relevant events at the time and treatment 
history after service, which is presumed truthful but 
essentially cumulative of earlier testimony.  There is 
medical evidence of varicose vein disability of the right 
lower extremity several years after service, a fact 
previously shown.  Therefore, the evidence received since the 
1993 decision, viewed liberally, is not entirely cumulative 
of earlier evidence.  

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claim.  The additional evidence is not 
cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1993 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding the existence 
of varicose veins of the right leg in service.  

The absence of service medical records that directly confirms 
right leg varicose veins tends to add significant weight to 
the collateral evidence, which is a primarily personal 
recollection of a service comrade.  Thus, the Board finds the 
additional evidence is new and material evidence as defined 
by the regulation as it bears directly and substantially upon 
the issue at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

Here, the issue at hand is whether the veteran has varicose 
veins of the right leg linked to his active military service.  
The additional evidence is probative of this question and the 
Board must conclude that the veteran has submitted "new" 
and "material" evidence to reopen this claim of service 
connection.  Thus, the claim should be reopened.  

The first element of the Elkins test having been satisfied, 
the Board's analysis must continue.  Butler, supra.  

It must now be determined whether the claim is well grounded 
based on a review of all the evidence of record.  And, if so, 
VA must proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  

Well groundedness

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is not of record regarding 
varicose veins of the right leg.  The record was supplemented 
by evidence, the most compelling being the recollections of a 
service comrade.  However, the evidence is such that it is of 
limited usefulness.  

There is no competent medical opinion favorable to the claim.  
The veteran's own recollection is that he had varicose veins 
of the right leg in service.  However, the service medical 
records do not support that as they show only left leg 
varicose veins.  But more significant is the absence of 
competent medical evidence to serve as a link to service for 
current varicose veins of the right leg.  

The available service medical records contain a significant 
period of years without medical evidence of symptoms for 
right leg varicose veins.  Competent evidence that is 
necessary to establish the critical nexus element for the 
currently found varicose veins of the right leg is not of 
record and not reported to exist in available but as yet not 
obtained records.  

The veteran, on a regular basis, has argued about the 
presence of varicose veins of both legs in service.  When he 
was seen several years after service by VA in connection with 
a compensation claim there was no reference to varicose veins 
of the right leg in service.  Private treatment records at 
that time mention varicose veins.  The veteran's initial 
claim for varicose veins was in 1960 and it was limited to 
the left leg.  The Board does not believe that the claim 
requires additional development in view of the current state 
of the record.  The RO has undertaken the task of assisting 
the veteran to locate service medical records and has, in the 
Board's opinion, met any preliminary duty to assist required 
in such circumstances.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  

The veteran must be advised that, lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders the veteran's claim not well 
grounded.  

The claim requires the application of the general rule 
requiring competent medical nexus evidence to well ground the 
claim.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997) for a discussion of an exception to the general rule 
of Caluza, recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  The veteran should also understand that in 
medical records a self reported history unenhanced by 
additional comment does not constitute competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).

As the Board finds the claim not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion regarding a nexus between the veteran's service and 
the claimed disorder.  Brewer v. West, 11 Vet. App. 228 
(1998).  The Board must point out that it was the holding in 
Morton v. West, 12 Vet. App. 477 (1999) that absent the 
submission and establishment of a well-grounded claim, the VA 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In summary, the evidence shows a record of complaints 
initially after service but no medical nexus evidence linking 
a current varicose vein disorder of the right leg service, 
which the veteran has claimed.  In light of the finding 
herein that the veteran's claim for service connection is not 
well grounded, the Board notes that the second element of the 
Elkins test has not been met.  Accordingly, the Board's 
analysis must end here without addressing the merits of the 
claim.  Butler, supra.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The Board must note that the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained and available that 
would well ground the claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Thus the 
veteran is not prejudiced by the Board's decision denying the 
claim as not well grounded.  


II.  Service connection for hearing loss and blindness of 
both eyes.

Factual background

The veteran's service medical records show a pertinently 
unremarkable pre-induction examination in late 1950.  The 
medical examination in July 1952 for entry into service and 
the separation examination in September 1954 show eyes normal 
with 20/20 distant vision, bilateral, uncorrected and near 
vision "J-1".  

Hearing was reported as 15/15 bilateral to spoken and 
whispered voice in 1952 and in 1954 it was reported as being 
15 bilateral to conversational voice.  

The veteran's record of service (DD-214) shows that he is a 
recipient of a Combat Infantryman's Badge.  

The record shows nothing remarkable for the veteran's eyes or 
his hearing on VA examination in 1960 or during VA 
hospitalizations in 1962.  Nor is the January 1964 letter to 
the President remarkable for the eyes or ears.  VA 
examination in 1965 is unremarkable for either the eyes or 
hearing.  VA medical records in May 1975 note the veteran's 
recent history of being unable to see and blurred vision.  
There is a reference to presbyopia and decreased vision.  VA 
examination in late 1975 found 20/50 bilateral visual acuity 
but no diagnosis for the eyes.  His letter in early 1976, 
State Social Services Department records dated in 1976 and 
other contemporaneous records report other disorders.  A VA 
examiner in June 1976 reported no significant abnormality for 
the ears or eyes.  A record of subsequent private medical 
treatment through 1980 does not show a diagnosis of hearing 
loss or defective vision.

The veteran initially made his claim with VA for service 
connection of blindness of both eyes and hearing loss of both 
ears in 1998.  A record of contemporaneous VA hospitalization 
that began in late 1997 notes cerebrovascular accident 
rehabilitation and that he had left visual field cut.  
Hearing screening test thresholds at 500, 1,000, 2,000 and 
3,000 Hertz in both ears showed 40 decibels at 500 and 1,000 
bilaterally and no response at 25 to 40 decibels bilaterally 
at 2,000 and 3,000 hertz.  It was noted that he failed 
testing both ears and that an audiology consultation was 
recommended.  

At the RO hearing the veteran recalled noise exposure in 
service but that he did not remember if medical personnel had 
discussed the cause of his hearing loss (T 22-24).  There was 
no testimony at the Board hearing directed to blindness of 
both eyes or hearing loss.


Criteria

In addition to the pertinent law and regulations previously 
cited, the following are applicable to the claims of service 
connection for hearing loss and blindness of both eyes:

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and sensorineural hearing loss becomes manifest to 
a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Vision in both eyes of 5/200, blindness in both eyes having 
only light perception, or anatomical loss of both eyes shall 
be rated as 100 percent disabling.  Vision in one eye of 
5/200 or anatomical loss of one eye and in the other eye 
blindness, having only light perception shall be rated as 100 
percent disabling.  

Concentric contraction of the visual field of both eyes to 5 
degrees shall be rated 100 percent disabling.  Diagnostic 
Codes 6061-6063, 6067, 6071 and 6080.  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of this section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  In this regard, compensation is payable 
for blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5 deg. concentric contraction, 
in either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case.
38 C.F.R. § 4.79.


Analysis

As noted previously, Section 5107 of title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  Where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy, 
supra.  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, supra, the 
absence of cognizable evidence renders a veteran's claims not 
well grounded.  His claims require the application of the 
general rule requiring competent medical nexus evidence to 
well ground a claim.  See for example Savage and Voerth, 
supra. 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the 
record does not contain a medical opinion of service 
connection for hearing loss or blindness of both eyes.  
Competent evidence linking these disorders to service 
directly is not shown in the record elsewhere.  The Board 
observes that the service records contain no formal audiology 
examination but the record appears complete regarding the 
hearing evaluations in service.  

The Board notes that the veteran had combat service in Korea 
and from his testimony that he claims a hearing loss 
disability as a result of noise exposure linked to combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154, relating to 
combat veterans are applicable to this case.  The pertinent 
provisions of 38 U.S.C.A. § 1154 have been reported 
previously. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  

The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in 
service incurrence by "clear and convincing evidence to the 
contrary." Id at 392-3.  

In Caluza the emphasis was that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat. 7 Vet. App. at 507.  Accordingly, the " 
'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service...[citing Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

The Board finds that the claim for service connection for 
hearing loss is not well grounded since the required medical 
nexus evidence is not of record and it is not reported as 
being available.  The Board accepts without further argument 
for purposes of this decision that the veteran currently has 
a hearing loss disability as defined by VA regulation.  The 
veteran's history is noted, but the Board must observe that 
while its truthfulness may be presumed for purposes of well 
grounding a claim, that does not satisfy the medical nexus 
requirement.  

Although the veteran in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993) and 38 U.S.C.A. § 1154, the Board must point 
out that the claim lacks medical nexus evidence critical to a 
well grounded claim and neither authority cited would create 
an exception to that requirement in this case.  See, e.g., 
Libertine, 9 Vet. App. at 524.  


There is no medical evidence of record in support of a nexus 
to service for a current hearing loss.  Nor may it be argued 
reasonably that a sensorineural hearing disability is shown 
to a compensable degree during the first post service year 
warranting consideration of service connection on a 
presumptive basis.  A hearing loss appears to have been 
mentioned initially in the late 1990's in view of the 
contemporaneous record.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 

As for claimed blindness of both eyes, the Board has provided 
the regulatory provisions that define and rate blindness for 
VA purposes.  The Board observes that the record contains a 
remote reference to blurred vision many years after service 
and a current visual defect apparently linked to a 
cerebrovascular disorder.  What is missing is a diagnosis of 
blindness and if present a link to service.  It does not 
appear that such evidence is forthcoming.  

No additional argument was presented at either of the recent 
hearings.  The veteran has failed to meet critical elements 
of a well grounded claim.  He has not established through 
medical evidence current blindness and, if present, he has 
not provided medical nexus evidence linking the blindness to 
service.

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak, supra; his lay assertion 
on a matter of medical causation or etiology would not be 
entitled to any favorable presumption in the well-grounded 
determination.  

The Board considered and denied the veteran's claims for 
service connection for hearing loss and blindness on the same 
grounds as the RO and in so doing he has been accorded the 
consideration that his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for 
hearing loss or blindness of both eyes.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


III.  Entitlement to increased ratings 
for varicose veins of the left leg and 
hemorrhoids.

Factual background

Regarding varicose veins of the left leg, the current 10 
percent rating under Diagnostic Code 7120 is protected, 
having been in effect continuously since 1975. The current 10 
percent rating for hemorrhoids under Diagnostic Code 7336 is 
also protected as it has been in effect continuously since 
early 1980.  The record shows that the Board in October 1997 
denied an increased rating for hemorrhoids.  The veteran in 
January 1998 filed a claim for increase.

The claim for increase for varicose veins in 1995 was 
supported with nonspecific mention of the disorder in 
outpatient records.  A VA examiner in 1995 found superficial 
varicosities of the lower legs.  The examiner reported the 
veteran's complaints of intermittent pain and increased 
discomfort with standing.  It was noted that he wore regular 
socks.  The examiner found multiple 1-to-2 centimeter 
dilated, tortuous and tender varicosities of the calves that 
were more pronounced on the right and a negative Homans' 
sign.

At a RO hearing in 1996 the veteran said that his problem was 
mostly with cramping veins below the knee and that surgery 
had not been recommended (T 2-4).  His Board hearing 
testimony in 1997 was consistent with that given at the 
earlier RO hearing (T 3-8).  

VA outpatient records in November 1997 show that the veteran 
was fitted with compression hose.  It was also noted that he 
complained of hemorrhoids and that salve was of no help.  The 
report of VA hospitalization that began in December 1997 
shows hemorrhoids among the diagnoses and notes that at 
discharge he was given a cream to apply as needed.  A 
clinical record entry in January 1998 noted bothersome 
hemorrhoids that he was advised to have examined with a 
scope. 

On VA examination in early 1998 the veteran complained of 
pain and cramping lower legs.  It was reported that he had no 
problem above the knee and that he never had varicosities 
there.  There was no history of actual ulceration and he was 
not wearing support hose.  The examiner found no evidence of 
ulceration or of healed ulceration, intact but slightly dry 
skin and no edema of feet or ankles.  The examiner found no 
varicosities on left leg and a negative Homans' sign.  The 
veteran complained of pain with compression of the calf 
muscles.  The examiner stated that varicosities were not 
found on left leg at this examination and that there was no 
evidence of complications of varicosities on the left leg.  

At the RO hearing in 1998 the veteran complained of leg 
cramps from varicose veins and flaking skin.  He stated that 
he had support hose (T 5-7, 29).  He also reported his 
current hemorrhoid symptoms (T 2-5). 

VA examination in late 1998 found veteran complaining of 
hemorrhoids that required daily use of Metamucil.  He 
reported as having pain and bleeding two to three times a 
week but being currently asymptomatic.  He had no surgery 
history.  The examiner reported that rectal examination 
failed to reveal any hemorrhoids and that the stool was 
negative for occult blood.  The impression was hemorrhoids, 
alleged not found.

At the recent Board hearing the veteran referred to a long 
history of varicose veins and a recent statement provided by 
a VA physician (T 5-6).  He said that his hemorrhoids bled 
all the time and that he used a salve.  There was also a 
reference to a recent statement from a VA physician regarding 
the veteran's hemorrhoids (T 10-11, 16).  

A VA physician in October 1999 reported that varicose veins 
had been ongoing complaint for the veteran and severely 
restricted his ability to perform simple daily activities.  
The physician reported that the veteran's hemorrhoids, which 
had been bothersome for many years, had resulted in iron 
deficiency anemia in the previous two years  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Varicose veins, pronounced; unilateral or bilateral, the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation shall be 
rated 60 percent if bilateral and 50 percent if unilateral.
Severe; involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation shall be rated 50 percent if bilateral and 40 
percent where unilateral. Moderately severe; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; no 
involvement of the deep circulation shall be rated 30 percent 
if bilateral and 20 percent where unilateral.  Moderate; 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion shall be rated 10 
percent if bilateral or unilateral.  Mild; or with no 
symptoms shall be rated 0 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, effective prior to January 12, 1998.

Varicose veins: a 100 percent rating is provided with the 
following findings attributed to the effects of varicose 
veins: Massive board-like edema with constant pain at rest.  
With persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration a 60 
percent rating may be assigned. Persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration shall be rated 40 percent. Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema shall be 
rated 20 percent. Intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery shall be rated 10 percent. Asymptomatic palpable or 
visible varicose veins shall be rated 0 percent. Note: These 
evaluations are for involvement of a single extremity. If 
more than one extremity is involved, evaluate each extremity 
separately and combine (under Sec.  4.25), using the 
bilateral factor (Sec.  4.26), if applicable.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120, effective January 12, 1998.

A 20 percent rating is provided for internal or external 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  A 10 percent rating is provided 
for hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 0 percent rating is provided for hemorrhoids 
that are mild or moderate.  Diagnostic Code 7336.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Cases in which application of the schedule is not 
understood or the propriety of an extra-schedular rating is 
questionable may be submitted to Central Office for advisory 
opinion.  38 C.F.R. § 3.321(b)(1).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased disability compensation are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claims.  The 
veteran has been provided comprehensive evaluations and other 
records have been obtained.  The record includes outpatient 
treatment records for the appeal period, which supplement the 
comprehensive examinations.  

In view of the development afforded the claim for increase 
for varicose veins as a result of the Board remand, the Board 
finds there is no further duty to assist in development.  The 
RO has conscientiously sought to develop the claim and no 
argument has been made challenging the adequacy of the record 
or advising the Board of a more recent examination or 
treatment record relevant to the disability evaluation.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's varicose veins disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120, which assess basically evidence of 
edema, ulceration, stasis pigmentation and related symptoms 
as primary rating criteria for the incremental ratings from 
0 to 100 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.

The schedular criteria for evaluation of varicose veins were 
changed effective January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The revised rating 
criteria, which add a 100 percent rating and do not 
distinguish between involvement above and below the knee for 
a specific rating, are more favorable to that extent.  

However, the previous criteria are being applied in 
evaluating the disability for the period prior to the 
effective date of the changed regulation since retroactive 
application would not be in accord with the law or 
regulations by which the Board is bound in its decisions.  
38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  3.114, 3.400(p); Cf. 
DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 
3-00 and VAOPGCPREC 5-94.  

The rating criteria for varicose veins in effect prior to 
January 12, 1998 did not provide for a unilateral rating 
higher than 50 percent.  The Board must observe that that the 
previous and current criteria for the 10 percent rating are 
remarkably reflective of the veteran's symptoms, overall.  
Even though the revised criteria may represent readjustment 
in accordance with experience, for the period prior to 
January 12, 1998, the criteria, though somewhat different, 
appear to correspond well with the objective manifestations.  

The Board observes that in explaining the revised criteria 
for varicose veins, the Secretary pointed out the following:

"...Varicose veins are ordinarily asymptomatic or mildly 
symptomatic, but may produce prolonged venous insufficiency 
and progress to thrombophlebitis and postphlebitic syndrome.  
Signs of venous insufficiency, such as edema, stasis 
pigmentation, ulceration, eczema, and induration, and 
symptoms such as aching and fatigue, are the major disabling 
effects of varicose veins.  The size, location, extent, etc., 
of varicose veins do not correlate with symptoms (Merck, 
590), and we have removed those criteria as factors in 
evaluation.  The presence or absence of impairment of the 
deep circulation is more an indicator of the feasibility of 
surgical repair than of functional impairment, and we have, 
therefore, removed references to the deep circulation from 
the evaluation criteria.  We have replaced these criteria 
with criteria based on symptoms (such as aching and fatigue 
after prolonged standing or walking) or objective physical 
findings (such as edema, stasis pigmentation, eczema, or 
ulceration).

Id. at 65218.  The revised criteria did not include the 
adjectival terms that provided a line of demarcation between 
the several incremental levels of disability.  Notable is 
that VA examiners have not characterized the veteran's 
disability as moderately severe, with the objective findings, 
as graphically described, coinciding more nearly with 10 
percent criteria in effect prior to January 12, 1998.  
Factors in the rating schedule were identified and lead the 
Board to accept the examiners' recorded observations as 
accurately reflecting the level of impairment.  

The 1995 and 1998 examinations are comprehensive and are 
undoubtedly the best evidence available to evaluate the 
disability.  The examination findings were supplemented with 
the veteran's testimony regarding the extent of the 
disability and description of the varicose veins.  

Regarding a higher evaluation under the former criteria, the 
Board observes that the 30 percent evaluation under 
Diagnostic Code 7120 required at a minimum ulceration or 
scarring and edema in addition to painful symptoms that would 
equate with a severe condition for varicose veins below the 
knee.  The criteria appear to be collective rather than 
independent bases for the rating.  The examiner in 1995, in 
the Board's opinion, gave a careful and thorough description 
of relevant factors.  From this examination, the Board 
believes it is reasonable to conclude that the elements 
needed to support the 20 percent rating were not present.  

The recent examination supplemented by occasional references 
to varicose veins in outpatient treatment reports did not 
show findings attributed to varicose veins of the left lower 
extremity to the extent that a higher schedular rating is 
warranted under the revised criteria.  In essence, the 
current findings do not include persistent edema, 
incompletely relieved with elevation, which is the principal 
element necessary to support the 20 percent rating.  

On a schedular basis, the evidence preponderates against a 
rating higher than 10 percent at this time.  Read liberally, 
it would appear that the 10 percent criteria in the current 
rating scheme would generously compensate the veteran for his 
varicose veins as the criteria appear much greater that the 
described disability in 1998.    

As for the veteran's hemorrhoids, the RO has rated the 
disability in accordance with the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7336, which assess basically evidence 
of recurrence and related symptoms as primary rating criteria 
for the incremental ratings from 0 to 20 percent.  The 
veteran has been provided the essential rating criteria for 
this appropriately selected rating scheme.  Pernorio, supra, 
38 C.F.R. §§ 4.20, 4.21.

The Board observes that the RO has continued the 10 percent 
evaluation.  The recent examination, other records and 
hearing testimony, viewed collectively support the conclusion 
that the veteran has an active disorder.  If the most recent 
examination were the only relevant evidence it would be 
difficult to consider a higher rating.  

However, applying the current information to the rating 
schedule criteria leads the Board to conclude that a higher 
evaluation is warranted.  The nature of the symptoms, 
overall, appear to more nearly reflect the disability 
contemplated in the corresponding 20 percent evaluation under 
Code 7336.  The rating scheme applied does not require a 
mechanical application of the scheduler criteria.  Here, 
however, applying the rating schedule liberally results in a 
20 percent evaluation.  The highest evaluation is provided 
for anemia, fissures or persistent bleeding.

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not clearly preponderate against the claim 
for increase.  The veteran at various times has reported 
ongoing difficulty with hemorrhoids, including bleeding, and 
a VA physician has reported anemia as a result of 
hemorrhoids.  The 20 percent rating would appear to be 
supported in light of the history reported to examiners and 
in sworn testimony.  Further, the Board cannot overlook the 
significance to the rating of the statement from the VA 
physician responsible for the veteran's ongoing care.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing treatment for 
varicose veins and hemorrhoids.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has considered 
extraschedular rating criteria.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disabilities considered herein, varicose 
veins of the left leg and hemorrhoids, have not been shown to 
markedly interfere with employment, nor have they required 
frequent inpatient care.  He apparently has not worked in 
many years and the record indicates a back injury in the 
1970's.  In essence, from the record neither of the 
disabilities has appreciably limited his ability to work.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his varicose veins of the 
left leg and hemorrhoids.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


IV.  Entitlement to an effective date, 
prior to January 20, 1998 for a grant of 
service connection for PTSD and residuals 
of cold injury of the feet.

Factual background

The record shows that the first reference to frozen feet 
during military service appeared in the veteran's August 1964 
letter to the President.  This correspondence was referred to 
the RO.  The RO in September 1964 correspondence asked the 
veteran to provide medical evidence if he felt that his 
service-connected disabilities were more disabling.  VA 
examination in May 1965 was unremarkable for any reference to 
frozen feet by history or examination.  The record preceding 
the 1964 correspondence did show a reference to a foot 
disorder on the veteran's initial VA compensation application 
in 1956 and supporting lay statements.  Medically, pes planus 
was mentioned on VA examination in 1960.  Although the 
veteran referred to athlete's foot, there was no diagnosis of 
this or any reference to frozen feet in service, either in 
correspondence or the medical record, including service 
medical records.  

Thereafter, on VA examination in 1965, the veteran mentioned 
a fungus infection of the right foot but there was no 
diagnosis for the feet other than bilateral flatfoot.  The 
record shows he mentioned tinea pedis since service on a 
substantive appeal form he submitted in late 1980.  The RO 
denied the claim in early 1981 and the Board affirmed this 
determination in September 1981.  

The record shows the veteran in October 1983 filed his 
initial claim for service connection for PTSD.  At that time 
he reported VA treatment.  The contemporaneous clinical 
records were obtained and they did not show any reference to 
PTSD.  The RO denied the claim in December 1983.  After the 
veteran filed a notice of disagreement in January 1984, the 
RO obtained a VA psychiatric examination that found no 
psychiatric diagnosis or condition identified.  

The examiner commented that the veteran failed to present 
evidence to indicate he suffered from PTSD.  In the 
examination narrative, the examiner noted the veteran claimed 
that he had a problem with frozen feet on several occasions 
while in Korea. 
Tinea pedis was mentioned in other VA outpatient records from 
the late 1970's and the early 1980's. 

A statement of the case on the issue of service connection 
for PTSD was issued to the veteran in March 1984 at his 
address of record.  A copy of the statement of the case was 
sent to a service organization.  VA outpatient treatment 
records received thereafter mentioned rule out schizophrenia 
in 1979 and depression versus anxiety neurosis in 1982.  
Diagnoses of alcohol abuse and drug abuse, marijuana were 
reported after VA hospitalization in mid 1981.

The record reflects that the veteran in 1991 sought to reopen 
the claim of service connection for athlete's foot.  The RO 
in February 1992 advised him of the prior denial of this 
claim and of the need to submit new and material evidence.  

The veteran's letter to a United States Senator in late 1995 
mentioned a problem with nerves and "athlete's feet which in 
service called trench foot from my feet freezing".  The RO 
response that was copied to the veteran's representative 
noted the previous denial of service connection for PTSD and 
athlete's foot and need for new and material evidence.  At an 
RO hearing in early 1996 he did not mention either disability 
and his substantive appeal form filed soon thereafter did not 
mention evidence existing that supported either claim.  

By letter received at the RO on January 20, 1998 the veteran 
sought to establish service connection for PTSD and trench 
foot of both feet.  PTSD was reported during VA evaluation 
later in January 1998 and it was diagnosed on VA psychiatric 
examination in September 1998.  A VA medical examiner in 
September 1998 after noting the veteran's self-reported 
history and a clinical examination made the diagnosis of 
residuals of cold injury to the feet.  

There was no diagnosis or specific reference on the 
examination to tinea pedis or athlete's foot.  Thereafter, 
the RO in October 1998 granted service connection for PTSD 
and residuals of cold injury of the feet from January 20, 
1998.  

At the RO hearing in 1998, the veteran recalled that he 
applied for service connection for PTSD in the 1960's.  He 
recalled treatment he received for his feet after service (T 
13-16).  At the recent Board hearing, he recalled having PTSD 
well before 1998 (T 3-4).  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay. The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished.  38 C.F.R. § 3.150.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection in a reopened claim shall be the 
later of the date of claim or the date entitlement arose.  

Initially, the Board notes the discussion in Norris v. West, 
12 Vet. App. 413, 420-21 (1999) that current evidence 
actually or constructively of record could, in certain 
circumstances, establish a reasonably raised, informal claim.  
The Board observes that the terms application and claim are 
defined in 38 C.F.R. § 3.1(p) as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement to a 
benefit.  Under 38 C.F.R. § 3.155(a) any written 
communication which indicates an intent to apply for an 
identified benefit may be considered an informal claim.  If 
an executed application form is submitted to VA within one 
year after the date it was sent to the claimant, it will be 
deemed filed on the date the informal claim was received.  
The Board or RO must review all the communications in the 
claims file, after the last final disallowance of the claim, 
which could be interpreted as a formal or informal claim for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  A claim for VA benefits must be submitted in the 
form prescribed by the Secretary before any benefits can be 
awarded.  See Mitscher v. West, 13 Vet. App. 123, 127 (1999).

With these principles in mind, the Board observes that the 
basis for the January 1998 effective date selected by the RO 
is readily apparent from the record.  Regarding PTSD, it is 
noteworthy that the RO decision in 1983 to deny service 
connection became final after the veteran did not respond to 
the statement of the case that he was issued in early 1984.  
Thereafter, in 1995, there was a need for new and material 
evidence but the veteran took no action at the time.  In 
essence, any application seeking to reopen the claim was 
abandoned.  Obviously no response from the representative to 
VA's letter to the Member of Congress and no reference to 
evidence of PTSD or cold injury at the RO hearing in early 
1996 is persuasive that none existed to warrant further 
assistance from VA.  It would be reasonable to presume that 
the congressional office advised the veteran of VA's 
response.  It was not until January 1998 the he once again 
communicated to the RO regarding PTSD.  The claim was 
continuously prosecuted and ultimately granted with the 
effective date from the date of receipt of claim in January 
1998.


In the Board's opinion, there is simply no communication 
earlier in the claims folder pertinent to a reopened claim.  
After the claim to reopen was received, the RO obtained 
medical records and a VA psychiatric examination.  PTSD was 
not reported until after the date of receipt of claim in 
January 1998.  

In view of the evidence, the Board finds that the effective 
date for service connection should coincide with the date the 
correspondence was received in January 1998.  The Board 
concludes that the January 20, 1998 date that the RO received 
the veteran's application to reopen is the pertinent date of 
claim for effective date purposes.  It is correct that on 
receipt of the veteran's correspondence the claim was 
continuously prosecuted culminating with the favorable RO 
decision in October 1998.  

The record as noted previously does not support an effective 
date earlier than currently assigned because there is no 
evidence that may reasonably be construed as an informal 
claim within the year preceding the formal application in 
early 1998 to allow for an earlier effective date.  38 C.F.R. 
§ 3.157.  Nor is there any constructively of record evidence 
of PTSD referred to prior to 1998.  As noted previously, the 
veteran in 1995 did not indicate competent evidence supported 
his belief that a psychiatric disability was linked to 
service.  The medical records later in January 1998 appear to 
be the first evidence directed to the matter at issue and, 
viewed with the veteran's correspondence, provide evidence of 
the intention to reopen the claim and current disability.  
The earlier clinical records did not include any reference to 
PTSD either through the veteran's history or objective 
examination and the record of VA hospitalization in 1997 was 
pertinently unremarkable.  

The pertinent determination is when the application to reopen 
was received, and no informal claim appears from the record 
prior to January 20, 1998 to establish a pending claim.  
Consequently, the record does not allow for an earlier 
effective date for VA compensation in this case.  There is no 
chain of communications or actions contemplated by 38 C.F.R. 
§§ 3.157 and 3.160 to establish an informal claim. 

Regarding residuals of cold injury of the feet, it is 
noteworthy that the veteran pursued a claim for tinea 
pedis/athlete's foot earlier than 1998.  However, the record 
showed no reference to an intention to pursue a claim of 
service connection for residuals of cold injury to the feet 
when the claim was before the Board in 1981.  There is simply 
no pertinent communication from the veteran connecting tinea 
pedis and cold injury before the 1995 letter to a United 
States Senator.  He abandoned the claim when there was no 
offer of evidence to support his claim.  In essence, the 
letter in response to the congressional inquiry discussed the 
foot disorder as well as PTSD.  It appears he linked tinea 
pedis and cold injury although that connection was not 
mentioned in earlier correspondence with any specificity or 
in medical records.  It is significant that cold injury 
residuals were not identified in clinical records prior to 
the VA examination late in 1998.  Nor does the record show 
tinea pedis as a manifestation of cold injury.  Thus there 
was no duty on the part of VA under 38 U.S.C.A. § 5103.  The 
Secretary is obligated to inform the veteran only "if the 
resulting evidence would likely have rendered the claim 
plausible."  Brewer v. West, 11 Vet. App. 228, 236 (1998). 

The RO has granted service connection from January 20, 1998, 
and the Board has noted the veteran's contentions in 
testimony seeking an earlier effective date.  It is shown 
that on receipt of the veteran's correspondence in January 
1998 the claim was continuously prosecuted culminating with 
the favorable RO decision.  That decision was supported by a 
VA examination that apparently relied upon the veteran's 
self-reported history. 

Contrary to his assertion, cold injury residuals of the feet 
were not diagnosed until the VA examination after the claim 
was filed in 1998.  There does appear to have been an 
interruption in his corresponding with VA about the claim in 
1992 and 1995.  The RO noted what he claimed and the prior 
Board denial of service connection.  In essence, he abandoned 
these applications to reopen the claim for athlete's 
foot/tinea pedis.  Constructive receipt is not a concern in 
this case since he does not argue evidence of cold injury 
residuals existed in medical records.  Indeed, records sought 
by the RO for adjudication purposes do not mention trench 
foot/emersion foot or cold injury of the feet at any time 
prior to 1998.  


Additionally, the Board believes that 38 C.F.R. § 3.155 does 
not benefit the appellant.  This regulation defines an 
informal claim as any communication or action indicating 
intent to apply for one or more benefits.  There is evidence 
from the correspondence in 1995 that the appellant was 
seeking benefits for tinea pedis as a residual of cold 
injury.  He mentioned problems with frozen feet in service on 
a psychiatric examination several years earlier but not that 
the two were connected.  

Although a claimant need not identify the benefit sought with 
specificity, some intent on the part of the veteran to seek 
benefits must be shown.  See Brannon v. West, 12 Vet. App. 
32, 34-35 (1998).  The Board is not obligated to engage in an 
exercise of prognostication. 

Under the facts of this case there is an indication that the 
veteran sought to reopen the compensation claim for athlete's 
foot as a cold injury residual prior to his application in 
1998.  However he did not advise VA of evidence that would 
support his application in view of the previous denial of 
service connection.  

The record does not allow for an earlier effective date for 
VA compensation in this case based on a pending claim because 
he did not pursue the claim or identify evidence to trigger a 
section 5103 duty.  As with the PTSD claim he abandoned 
applications to reopen filed prior to 1998.  Accordingly, the 
Board finds that the effective date of January 20, 1998, as 
determined by the RO is correct and compensation would be 
properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  

Because formal claims for PTSD and tinea pedis had been filed 
and disallowed prior to the 1998 correspondence, and as the 
record shows abandoned applications to reopen in the early 
1990's, there is no basis for an earlier effective date on 
the basis of a pending claim. 


V.  Entitlement to an effective date, 
prior to January 20, 1998, for a grant of 
a TDIU.

Factual background

The veteran in 1975 filed a claim for increase of his rating 
for varicose veins.  In disagreement with the RO 
determination he added a specific claim for nonservice-
connected disability pension.  VA examined him in 1976.  He 
submitted a State agency report wherein a physician opined 
that he was totally disabled from disability of the low back, 
right knee and varicose veins of the right leg.  The RO in 
July 1976 denied the claim.  On a VA examination in 1980 it 
was reported that he was retired on Social Security (SSA) 
because of back problem.  The Board in late 1981 denied 
entitlement to nonservice-connected disability pension 
benefits.  At the time, as a result of the Board decision, 
his combined service-connected evaluation was 20 percent.  
This was based upon a 10 percent rating for hemorrhoids and a 
10 percent rating for varicose veins of the left leg. 

Thereafter the veteran's contact with the RO in the 1980's 
concerned either an increased rating for varicose veins, 
without arguing unemployability, or seeking to establish 
service connection for other disorders.  The claims were 
denied and not appealed.  In the early 1990's he sought to 
reopen various previously denied claims and also filed claims 
for increase of service-connected disabilities.  The claim 
for increase in 1995 led to the present appeal, which 
expanded after the Board remand in October 1997.  

The record shows that the RO in October 1998 granted service 
connection for PTSD and residuals of cold injury of the feet.  
The ratings effective January 20, 1998 were 30 percent for 
PTSD, 20 percent for cold injury residuals of the left foot 
and 20 percent for cold injury residuals of the right foot.  
As a result of the rating action, his combined rating for 
service connected disabilities was increased to 70 percent 
from January 20, 1998.  




The veteran filed his initial application for a TDIU in 
August 1998.  He reported that he became too disabled to work 
in 1975.  He said that he had a 6th grade education and 
training as a barber in service.  The RO in November 1998 
granted entitlement to a TDIU from January 20, 1998. 

At the RO hearing in 1998 he recalled that he was awarded SSA 
benefits in 1975 and that varicose veins interfered with his 
ability to work (T 8).  At the Board hearing he testified 
that SSA disabilities were the same as his VA disabilities 
and that he told VA before 1998 that he was totally disabled 
(T 4-5).


Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.


Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)).  A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the claimant specifically elects the lesser benefit.   
38 C.F.R. §  3.151. 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is, in 
essence, a claim for increased rating which, in general, is 
well grounded.  Proscelle, supra.  

The Board is satisfied that all relevant facts have been 
properly developed and that no further duty to assist exists 
in respect to the claim.  The claim for a TDIU, in general, 
is not inextricably intertwined with an increased rating 
claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) 
(West 1991) and 38 C.F.R. § 3.400 (1999) provide in general 
that the effective date for an increase in disability 
compensation shall be the date of claim or a year earlier if 
an ascertainable increase is shown within the year prior to 
the date of receipt of claim.  The effective date for a TDIU, 
which is a claim for increase, would fall into the liberal 
rule for claims for increase, as it is not provided 
otherwise.

The RO granted a TDIU from January 20, 1998, and the Board 
has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date in the 1970's rather than in 
January 1998 as selected by the RO.  For reasons set forth 
below, the Board does not find that the record supports an 
effective date earlier date the date selected in January 
1998.

Contrary to his assertion, the record shows that the veteran 
filed numerous correspondences with VA with claims for 
increase and service connection and had several VA 
examinations.  What is notable from the correspondence and 
examination reports is the absence of any mention of a TDIU.  
Indeed, the veteran, often a great length, contested specific 
disability ratings.  Further, on his TDIU application in 1998 
he reported no work for many years.  However at that time, in 
the 1970's, he reported his inability to work gainfully was 
not linked to service-connected disabilities.  It was not 
until years later, in 1998, that his correspondence focused 
on his inability to work because of service-connected 
disabilities.  The recent medical evidence supported him.  
But for an earlier effective date the facts do not support 
the veteran and provide no basis for the Board to consider an 
earlier effective date for a TDIU.

In summary, the veteran wrote in 1974 complaining principally 
of nonservice-connected disabilities and medical evidence 
supported him.  There was no mention of unemployability or 
incapacity for work on account of hemorrhoids or left leg 
varicose veins.  Nor did the veteran in his more recent 
claims with VA prior to 1998 argue for unemployability on 
account of the service-connected disabilities.  

The Board has not overlooked the holding in Norris regarding 
the criteria for an informal TDIU claim and clarifying the 
application of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
It was the holding in Norris that where a claim for increase 
is being considered in a claimant who meets TDIU schedular 
criteria and there is current evidence of service-connected 
unemployability actually or constructively of record there is 
a reasonably raised well grounded TDIU rating claim.  See 
Norris, 12 Vet. App. at 420-21. 

The Board observes that prior to January 1998 the veteran was 
rated 20 percent combined for service connected disabilities.  
The two 10 percent ratings combined to 20 percent.  38 C.F.R. 
§ 4.25.

The development completed as a result of the Board remand 
focused on the varicose veins of the left lower extremity.  
The veteran did not mention unemployability in arguing for a 
higher rating.  In implementing the RO decision granting 
service connection for PTSD and residuals of cold injury, the 
RO assigned a January 1998 effective date for the individual 
ratings.  This produced a combined rating increase to 70 
percent.  

The 70 percent rating qualified the veteran for TDIU 
consideration on a schedular basis and a claim was made 
several months later.  None earlier than 1998 could 
reasonably be inferred.  In addition, there was no medical 
opinion earlier that mentioned unemployability from service-
connected disabilities.  Thus, the veteran's claim is clearly 
distinguished from the facts in Norris.   In essence, there 
is no basis to find a pending TDIU claim that would permit an 
earlier effective date.  

The question of whether there is evidence of unemployability 
during the year preceding the August 1998 date of claim has 
been answered appropriately by the RO.  The relevant facts 
show that the veteran last reported full time work many years 
earlier.  The effective date the RO assigned for TDIU 
coincided with the date of service connection for PTSD and 
cold injury residuals and the respective ratings which could 
be no earlier that the date of formal application in this 
case.  Upon review of the record, the Board agrees with the 
RO determination, as the evidence does not favor the 
assignment of an earlier effective date. 


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
varicose veins of the right leg, the appeal is allowed to 
this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for varicose veins of the 
right leg, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for blindness of both eyes, 
the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg is denied.

Entitlement to an increased rating of 20 percent for 
hemorrhoids is granted, subject to the regulations governing 
the payment of monetary awards.



Entitlement to an effective date, prior to January 20, 1998 
for a grant of service connection for PTSD is denied.  

Entitlement to an effective date, prior to January 20, 1998 
for a grant of service connection for residuals of cold 
injury of the feet is denied.

Entitlement to an effective date, prior to January 20, 1998 
for a grant of a TDIU is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding a back disability, the record shows that the 
veteran testified at the recent Board hearing that he had 
been told by VA physician's that is back disability began in 
service (T 7-9).  Pertinently, the Board in September 1981 
denied service connection for a back disorder including 
arthritis.  The RO in August 1982 declined to reopen the 
claim. 


The Board observes that in Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992), the Board was required to fulfill the duty 
to assist before initially determining whether evidence was 
new and material for purposes of reopening claim but that in 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996) it was held 
that a statutory duty to assist does not attach unless 
claimant submits new and material evidence to reopen a claim.  

However the testimony is not too attenuated and shows likely 
availability of medical records sufficient to trigger the 
section 5103(a) duty.  It puts VA on notice of the likely 
existence of competent medical evidence that would be 
relevant to a full and fair adjudication of the claim and 
that the appellant when notified of the need for the 
information would be able to obtain it.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); see also Beausoleil v. Brown, 8 
Vet. App. 459, 465 (1996) regarding the duty where the claim 
references other known and existing evidence.  

The Board finds that the circumstances of this case are 
present to trigger a § 5103(a) duty.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO at this time for the following 
development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for VA 
physicians who have related any present 
back disability to service.  Any VA 
treatment records identified in this 
regard should be obtained and associated 
with the claims file.  


3.  Thereafter the RO should review the 
record and insure that the development 
requested has been completed.  If not, 
corrective action should be taken to 
insure compliance with the terms of this 
remand and Stegall. 

4.  Regarding the issue of whether new 
and material evidence has been submitted 
to reopen the claim of service connection 
for degenerative joint disease of the 
back, in light of any additional evidence 
received as a result of this remand, the 
RO should complete any additional 
development, including further 
examination of the veteran if deemed 
necessary.  Thereafter, the issue should 
be reviewed by the RO.  All contacts with 
the appellant should be in accordance 
with the representation agreement with 
his private attorney that is assumed 
remains in effect.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board, for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

